DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1/4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leupold US 5,216,401 A [Leupold].
Regarding claim 1, Leupold teaches a magnetic device [at least figs. 6/8/11, see 60 or 80 or 103], comprising: a plurality of permanent magnets [61-69 or 81-89 or 103-109] arranged into a structure [at least figs. 6/8/11, see 60 or 80 or 103] having a passageway [70/71] aligned with a longitudinal axis of the structure [see 70 or 90 or 106], the structure including a center section [center of 60 or 80 or 103, figs. 6/8/11] having one or more permanent magnets [61-69 or 81-89 or 103-109] at least one of which has magnetization [see M2 or M2, figs. 6 and 12] approximately aligned with the passageway [see 70 or 90 or 106], the structure further including an end section at each of two opposite ends of the center section [see the ends of 60 or 80 or 103], each end section having a cross-sectional profile [see the cross-sectional profile of the area around 61 and the area around 69, fig. 6] transverse to the length direction [along 70, fig. 6] that tapers from the ends of the center section [see the ends of 60], each end section comprising a 
Regarding claim 4, Leupold teaches the device of claim 1, wherein the center section comprises a single permanent magnet [64]. 
Regarding claim 5, Leupold teaches the device of claim 1, wherein the center section comprises a plurality of permanent magnets [64-66]. 
Regarding claim 6, Leupold teaches the device of claim 1, wherein the center section has a uniform cross-sectional profile transverse to the length direction [see 64-66 uniform cross-sectional profile, fig. 6]. 
Regarding claim 7, Leupold teaches the device of claim 1, wherein each section has a polygonal cross-sectional profile transverse to the length direction [61-69 each has polygonal cross-sectional profile transverse to the length direction along 70, fig. 6]. 
Regarding claim 8, Leupold teaches the device of claim 1, wherein each section has circular cross-sectional profile transverse to the length direction [61-69 each has circular cross-sectional profile transverse to the length direction along 70, fig. 6]. 
Regarding claim 9, Leupold teaches the device of claim 1, wherein each section is comprised of a plurality of radially adjacent layers [61-69 comprise of a plurality of radially adjacent layers, fig. 6]. 
Regarding claim 10, Leupold teaches the device of claim 1
Regarding claim 11, Leupold teaches the device of claim 1, wherein the center section has a cylindrical shape [see at least 64, fig. 6] and each of the end sections has a hemispherical shape [see 61 and 69, fig. 6]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C.103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leupold US 5,216,401 A [Leupold] as applied to claim 1 above, and further in view of Rotem US 9,1594,79 B2 [Rotem].
Regarding claims 12/14/17, Leupold discloses the claimed invention except for the magnetic field strength in the passageway is greater than or about 1 Tesla or a magnetization approximately aligned with the passageway and to provide a magnetic field strength equal to or greater than or about 1 Tesla.
Rotem at [C. 19] teaches a magnetic field intensity of 1.52 Teslas. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to consider the field strength to be greater than 1 Tesla as taught by Rotem to achieve better testing results with stronger magnetic field.
Regarding claim 13, Leupold in view Rotem disclose the claimed invention except for the passageway has a diameter of from about 100 μm to 20 cm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to consider the passageway to have a diameter of from about 100 μm to 20 
Regarding claims 15/16, Leupold in view Rotem [Rotem teaches permanent magnetic material and a permanent magnet is an object made from a material that is magnetized and creates its own persistent magnetic field] disclose the claimed invention except for the permanent magnets are comprised of a rare earth ferromagnetic material such as neodymium. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the rare earth ferromagnetic material such as neodymium for better testing results, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 18, Leupold discloses the claimed invention except for a layer of magnetic shielding surrounding outer surfaces of the device. 
Rotem teaches at [abstract] a ferromagnetic cap-like shield covering the magnet assembly. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a layer of magnetic shielding surrounding outer surfaces of the device, as taught by Rotem, since "magnetic shielding" apply to an element made of high permeability material and may be used for multiple tasks, including: a) magnetic confinement, b) strengthening of the magnetic field, and c) improvement of the homogeneity of the magnetic field, mainly by shaping of the pole piece [C. 3-4].

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837